1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     SAYBYN BORGES
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:18-cr-136 TLN
12                   Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13           v.
14   ALFREDO SANCHEZ, et. al.,                     DATE:          November 29, 2018
                                                   TIME           9:30 a.m.
15                   Defendant.                    JUDGE:         Hon. Troy L. Nunley
16
17           IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
18   Scott, through Assistant United States Attorney Cameron Desmond, Robert L. Forkner, attorney
19   for ALFREDO SANCHEZ, and Heather Williams, Federal Defender, through Assistant Federal
20   Defender Hannah R. Labaree, attorneys for SAYBYN BORGES, that the status conference
21   scheduled for November 29, 2018, be vacated and be continued to January 17, 2019, at 9:30 a.m.
22           Defense counsel needs additional time to continue to review discovery with the
23   defendants and to continue with the investigation in this case.
24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25   excluded from this order’s date through and including January 17, 2019, pursuant to 18 U.S.C.
26   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27   based upon continuity of counsel and defense preparation.
28
      Stipulation and Order                          -1-
      to Continue Status Conference
     DATED: November 26, 2018         /s/ Robert L. Forkner
1
                                      Attorney for defendant
2                                     ALFREDO SANCHEZ

3    DATED: November 26, 2018         Respectfully submitted,

4                                     HEATHER E. WILLIAMS
                                      Federal Defender
5
6                                     /s/ Hannah R. Labaree
                                      HANNAH R. LABAREE
7                                     Assistant Federal Defender
                                      Attorneys for Defendant
8                                     SAYBYN BORGES
9
     DATED: November 26, 2018         MCGREGOR W. SCOTT
10
                                      United States Attorney
11
                                      /s/ Cameron Desmond
12                                    CAMERON DESMOND
                                      Assistant United States Attorney
13                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on January 17, 2019, at 9:30 a.m. The Court orders
9    the time from November 29, 2018 up to and including January 17, 2019, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   Dated: November 27, 2018
14
15                                                              Troy L. Nunley
                                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
